

113 SRES 354 IS: Expressing the sense of the Senate that the United States should leave no member of the Armed Forces unaccounted for during the drawdown of forces in Afghanistan.
U.S. Senate
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 354IN THE SENATE OF THE UNITED STATESFebruary 11, 2014Mr. Toomey (for himself, Mr. McConnell, Mr. Burr, and Mr. Casey) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the Senate that the United States should leave no member of the Armed
			 Forces unaccounted for during the drawdown of forces in Afghanistan.Whereas the United States is a country of great honor and
			 integrity;Whereas the United States has made a sacred promise to
			 members of the Armed Forces who are deployed overseas in defense of this
			 country that their sacrifice and service will never be forgotten; andWhereas the United States can never thank the proud
			 members of the Armed Forces enough for what they do for this country on a
			 daily
			 basis: Now, therefore, be itThat the Senate—(1)believes that the United States should undertake every reasonable effort—(A)to find and repatriate members of the Armed Forces who are missing; and(B)to repatriate members of the Armed Forces who are captured;(2)believes that the
			 United States has a responsibility to keep the promises made to members of
			 the
			 Armed Forces who risk their lives on a daily basis on behalf of the people
			 of
			 the United States;(3)supports the
			 United States Soldier’s Creed and the Warrior Ethos, which state that I
			 will never leave a fallen comrade; and(4)believes that, while the United States
			 continues to transition leadership roles in combat operations in
			 Afghanistan to
			 the people of Afghanistan, the United States must continue to fulfill
			 these
			 important promises to any member of the Armed Forces who is in a missing
			 status
			 or captured as a result of service in Afghanistan now or in the future.